Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Response to Arguments
Amendments are noted and previous claim objections are withdrawn.
The terminal disclaimer filed 5/27/22 is noted to be approved and double patenting rejections are withdrawn.
Applicant's arguments filed 5/27/22 have been fully considered but they are not persuasive.  Specifically, while amendments substantially change the scope of the claimed subject matter, Examiner respectfully maintains the prior art reference(s) cited reasonably teaches/suggests the amended limitations of the claim(s).
On page 7-9 of remarks applicants state “…Lee and Novlan fails to teach or suggest at least “receiving, by a wireless device, configuration parameters of a cell, wherein: the cell comprises bandwidth parts (BWPs) comprising a first BWP and at least a second BWP... and the cell and the BWPs are in an inactive state,” and “in response to the first DCI indicating the activation of the cell activating the first BWP; and starting the BWP inactivity timer based on the timer value,” as recited in amended claim 1… As disclosed, Lee’s primary cell is already active and Lee’s first DCI merely activates selected BWPs of the primary cell. Furthermore, Lee’s DCI may also activate a secondary cell, but the secondary cell is different from the already-active primary cell and the newly-activated BWP is associated with the primary cell—not the secondary cell. Even if Lee’s newly-activated BWP was associated with a secondary cell (it is not), Lee discloses activating a BWP before activating the secondary cell. Specifically, Lee does not activate a “first BWP” “in response to the first DCI indicating the activation of the cell.” In this hypothetical situation, Lee teaches the opposite. That is Lee would activate the cell in response to activating a BWP.”  However, referring to prior art, Lee was cited for (see at least 0106-0107 and fig. 5, BS may transmit a DCI to UE activating one or more BWPs, thus comprising a given first BWP (0128, DCI may include CC activation)); contrary to applicant’s assertion that the first DCI (received on the primary cell) ‘merely activates selected BWPs of the primary cell’, 0106 explicitly states “In some cases, one or more BWPs may correspond to one or more different CCs…”, thus may include BWPs of at least one or more secondary CCs (SCells) of the network.  As shown in 0102 and fig. 4, the DCI clearly activates not only PCell BWPs but also SCell BWPs as the shaded area in fig. 4 shows resultant data transmission on both PCell and SCell bandwidths.  Further, while applicant states “…Lee discloses activating a BWP before activating the secondary cell. Specifically, Lee does not activate a “first BWP” “in response to the first DCI indicating the activation of the cell.” In this hypothetical situation, Lee teaches the opposite. That is Lee would activate the cell in response to activating a BWP”, it is noted claim 1’s ‘indicating the activation of the cell’ is only a descriptor for the first DCI and does not preclude any further details or data included in the first DCI.  In addition, contrary to applicant’s assertion, nowhere in Lee appears to state BWP activation before cell activation; 0106 even explicitly states “…and the determination to activate BWPs may be based on a determination to activate one or more of the CCs” which does not place BWP activation before cell/CC activation.  Finally, claim 1 itself does not appear to state this cause-effect relation between cell and BWP activation, as the limitation is worded such that the first BWP is merely activated in response to ‘the first DCI’, and not in response to ‘activation of the cell’, which as aforementioned is only a descriptor of the DCI.  Therefore Examiner respectfully submits the prior art cited reasonably teaches/suggests the limitations of the claims including “wherein: the cell comprises bandwidth parts (BWPs) comprising a first BWP and at least a second BWP...and the cell and the BWPs are in an inactive state…in response to the first DCI indicating the activation of the cell: activating the first BWP; and starting the BWP inactivity timer based on the timer value”.
Rejections for similar independent and dependent claims are revised and/or maintained accordingly.
Claim Objections
Claim 8 objected to because of the following informalities:  Line 2 appears to recite an extraneous ‘active’.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0103954) in view of Novlan et al. (US 2019/0053235).
For claim 1, Lee teaches: A method comprising: receiving, by a wireless device, configuration parameters of a cell (see at least 0103-0104 and fig. 5, a base station may transmit BWP configuration information to a UE (fig. 9, 13, UE and BS may comprise processor/memory)), wherein:
the cell comprises bandwidth parts (BWPs) comprising a first BWP and at least a second BWP (see at least 0104, multiple BWPs may be configured and activated/deactivated.  0044, BWPs may be comprised in PCell or SCell, and a cell may have one or more BWPs);
the configuration parameters comprise a timer value for a BWP inactivity timer (see at least 0104, configuration may include a deactivation timer associated with BWPs); and
the cell and the BWPs are in an inactive state (see at least 0106-0107 and fig. 5, BS may transmit a DCI to UE activating one or more BWPs, thus BWPs of an SCell may be inactive beforehand.  See at least 0128, DCI may indicate to activate a secondary CC, thus an SCell may be inactive beforehand);
receiving a first downlink control information (DCI) indicating an activation of the cell (see at least 0106-0107 and fig. 5, BS may transmit a DCI to UE activating one or more BWPs (0128, DCI may include SCell activation));
in response to the first DCI indicating the activation of the cell: activating the first BWP (see at least 0106-0111 and fig. 5, the UE may activate BWPs accordingly for UL/DL communications, thus doing so in response to the DCI.  0106, “In some cases, one or more BWPs may correspond to one or more different CCs…”, thus BWPs to be activated may include BWPs of one or more SCells besides the PCell.  Also see 0102, fig. 4); and
starting the BWP inactivity timer based on the timer value (see at least 0084, upon activation the BWP timer may be configured and the first BWP may remain active for the duration of the timer; also see 0097, BWP timer may be renewed/extended when transmission activity occurs); and
receiving, during the BWP inactivity timer being running, a second DCI (see at least 0114, further DCI may be received while the BWP is active).
Lee does not explicitly teach: …a second DCI via the first BWP.  Novlan from an analogous art teaches (see at least 0053, an active BWP may be used to monitor for PDCCH/PDSCH and perform RRM/CSI measurements).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Novlan to the system of Lee, so an activated (active) first BWP may be used for receiving PDCCH transmissions e.g. second DCI, as suggested by Novlan.  The motivation would have been to enhance BWP communications by utilizing the active BWP to carry network control and data transmission (Novlan 0053).
For claim 2, Lee, Novlan teach claim 1, Lee further teaches: further comprising activating the cell in response to the first DCI indicating the activation of the cell (see at least 0106-0111, 0128 and fig. 5, the UE may activate BWPs accordingly for UL/DL communications, thus activating the cell for communications).
For claim 3, Lee, Novlan teach claim 1, Lee further teaches: wherein the first DCI does not indicate downlink scheduling information of the first BWP (see at least 0107 and fig. 5, BS may transmit a DCI to UE activating one or more BWPs, the DCI is not disclosed to include scheduling).
For claim 4, Lee, Novlan teach claim 1, Lee further teaches: wherein the wireless device receives the first DCI via a downlink control channel of a second cell (see at least 0096, default BWP may be used to transmit activation DCI of another BWP; 0044, default BWP may be of a PCell thus different from SCell of an activated first BWP).
For claim 5, Lee, Novlan teach claim 1, Lee further teaches: wherein the cell is a secondary cell of a plurality of cells (see at least 0104, multiple BWPs may be configured and activated/deactivated (0044, BWPs may be comprised in PCell or SCell)).
For claim 6, Lee, Novlan teach claim 1, Lee further teaches: wherein a bandwidth of the first BWP is smaller than a bandwidth of the cell (see at least 0104, BWPs may be portions of a carrier bandwidth (0041, PCell or SCell comprise carriers)).
For claim 7, Lee, Novlan teach claim 1, Lee further teaches: wherein the configuration parameters of the cell indicate at least one of: a frequency location; a bandwidth (see at least 0104, configuration may include BWPs to be activated/deactivated); a value of subcarrier spacing; a cyclic prefix; and one or more reference signal resource configuration.
For claim 8, Lee, Novlan teach claim 1, Novlan further teaches: further comprising monitoring a downlink control channel of the first BWP in response to the activating the first active BWP (see at least 0053, an active BWP may be used to monitor for PDCCH/PDSCH and perform RRM/CSI measurements).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Novlan to the system of claim 1, so an activated (active) first BWP may be used for monitoring/receiving PDCCH, as suggested by Novlan.  The motivation would have been to enhance BWP communications by utilizing the active BWP to carry network control and data transmission (Novlan 0053).
For claim 9, Lee, Novlan teach claim 1, Lee further teaches: further comprising receiving a downlink transport block based on receiving the second DCI (see at least 0128, DCI may be received including resource grant on a selected BWP, thus UL/DL transmission may be based on received DCI (see 0111)).
For claim 10, Lee, Novlan teach claim 1, Lee further teaches: further comprising switching to a default BWP from the first BWP in response to an expiry of the BWP inactivity timer (see at least 0088, 0091, when deactivation timer expires the active BWP may be switched to a default BWP).
Claim 11 recites an apparatus substantially similar to the method of claim 1 and is rejected under similar reasoning.
Claim 12 recites an apparatus substantially similar to the method of claim 2 and is rejected under similar reasoning.
Claim 13 recites an apparatus substantially similar to the method of claim 3 and is rejected under similar reasoning.
Claim 14 recites an apparatus substantially similar to the method of claim 4 and is rejected under similar reasoning.
Claim 15 recites an apparatus substantially similar to the method of claim 6 and is rejected under similar reasoning.
Claim 16 recites an apparatus substantially similar to the method of claim 7 and is rejected under similar reasoning.
Claim 17 recites an apparatus substantially similar to the method of claim 8 and is rejected under similar reasoning.
Claim 18 recites an apparatus substantially similar to the method of claim 9 and is rejected under similar reasoning.
Claim 19 recites an apparatus substantially similar to the method of claim 10 and is rejected under similar reasoning.
For claim 20, Lee teaches: A system comprising:
a base station comprising: one or more first processors; and first memory storing first instructions that, when executed by the one or more first processors, cause the base station to: transmit configuration parameters of a cell (see at least 0103-0104 and fig. 5, a base station may transmit BWP configuration information to a UE (fig. 9, 13, UE and BS may comprise processor/memory)), wherein:
the cell comprises bandwidth parts (BWPs) comprising a first BWP and at least a second BWP (see at least 0104, multiple BWPs may be configured and activated/deactivated.  0044, BWPs may be comprised in PCell or SCell, and a cell may have one or more BWPs);
the configuration parameters comprise a timer value for a BWP inactivity timer (see at least 0104, configuration may include a deactivation timer associated with BWPs); and
the cell and the BWPs are in an inactive state (see at least 0106-0107 and fig. 5, BS may transmit a DCI to UE activating one or more BWPs, thus BWPs of an SCell may be inactive beforehand.  See at least 0128, DCI may indicate to activate a secondary CC, thus an SCell may be inactive beforehand);
transmit a first downlink control information (DCI) indicating an activation of the cell (see at least 0106-0107 and fig. 5, BS may transmit a DCI to UE activating one or more BWPs (0128, DCI may include SCell activation)); and
transmit a second DCI (see at least 0114, further DCI may be received while the BWP is active); and
a wireless device comprising: one or more second processors; and second memory storing second instructions that, when executed by the one or more second processors, cause the wireless device to: receive the configuration parameters of the cell (see at least 0103-0104 and fig. 5, a base station may transmit BWP configuration information to a UE (fig. 9, 13, UE and BS may comprise processor/memory));
receive the first DCI; in response to the first DCI indicating the activation of the cell (see at least 0106-0107 and fig. 5, BS may transmit a DCI to UE activating one or more BWPs (0128, DCI may include SCell activation)):
activate the first BWP (see at least 0106-0111 and fig. 5, the UE may activate BWPs accordingly for UL/DL communications, thus doing so in response to the DCI.  0106, “In some cases, one or more BWPs may correspond to one or more different CCs…”, thus BWPs to be activated may include BWPs of one or more SCells besides the PCell.  Also see 0102, fig. 4); and
start the BWP inactivity timer based on the timer value (see at least 0084, upon activation the BWP timer may be configured and the first BWP may remain active for the duration of the timer; also see 0097, BWP timer may be renewed/extended when transmission activity occurs); and
receive, during the BWP inactivity timer running, the second DCI (see at least 0114, further DCI may be received while the BWP is active).
Lee does not explicitly teach: …second DCI via the first BWP.  Novlan from an analogous art teaches (see at least 0053, an active BWP may be used to monitor for PDCCH/PDSCH and perform RRM/CSI measurements).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Novlan to the system of Lee, so an activated (active) first BWP may be used for transmitting/receiving PDCCH transmissions e.g. second DCI, as suggested by Novlan.  The motivation would have been to enhance BWP communications by utilizing the active BWP to carry network control and data transmission (Novlan 0053).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467